                   Case 15-11874-KG                Doc 3996          Filed 11/26/18           Page 1 of 4



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

-----------------------------------------------------------x
                                                            )              Chapter 11
In re:                                                      )
                                                            )              Case No. 15-11874 (KG)
                                   1
HH Liquidation, LLC, et al.,                                )
                                                            )              (Jointly Administered)
                           Debtors.                         )
-----------------------------------------------------------x

                                             AFFIDAVIT OF SERVICE

       I, Stanley Y. Martinez, depose and say that I am employed by Kurtzman Carson
Consultants LLC (KCC), the claims and noticing agent for the Debtors in the above-captioned
case.

        On November 21, 2018, at my direction and under my supervision, employees of KCC
caused to be served the following document via First Class Mail upon the service list attached
hereto to as Exhibit A:




                                               (Continued on Next Page)




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: HH
Liquidation, LLC (f/k/a Haggen Holdings, LLC) (7558), HH Operations, LLC (f/k/a Haggen Operations Holdings, LLC) (6341),
HH Opco South, LLC (f/k/a Haggen Opco South, LLC) (7257), HH Opco North, LLC (f/k/a Haggen Opco North, LLC) (5028),
HH Acquisition, LLC (f/k/a Haggen Acquisition, LLC) (7687), and HH Legacy, Inc. (f/k/a Haggen, Inc.) (4583). The mailing
address for each of the Debtors is 26895 Aliso Creek Road, Suite B-1003, Aliso Viejo, California 92656.
Case 15-11874-KG   Doc 3996   Filed 11/26/18   Page 2 of 4
Case 15-11874-KG   Doc 3996   Filed 11/26/18   Page 3 of 4




              Exhibit A
                                            Case 15-11874-KG         Doc 3996       Filed 11/26/18    Page 4 of 4
                                                                            Exhibit A
                                                                  Fee Application Notice Parties
                                                                   Served via First Class Mail

                 NAME                            NOTICE NAME                             ADDRESS1           ADDRESS2        CITY      STATE      ZIP
    Blank Rome LLP                   Attn: Regina Stango Kelbon, Esq.       1201 Market Street, Suite 800                Wilmington DE        19801
    Haggen, Inc.                     Attn Blake Barnett                     221 Rimland Drive                            Billingham   WA      98228

    Landis Rath & Cobb LLP           Matthew B. McGuire & Adam G. Landis 919 Market St                      Suite 1800   Wilmington DE        19801
    Office of the United States
    Trustee Delaware                 Timothy J. Fox, Jr.                    844 King St Ste 2207            Lockbox 35 Wilmington DE          19899-0035
    Pachulski Stang Ziehl & Jones
    LLP                              Bradford J. Sandler                    919 N. Market St                17th Floor   Wilmington DE        19801
    Pachulski Stang Ziehl & Jones
    LLP                              Robert J. Feinstein                    780 Third Ave                   34th Floor   New York     NY      10017
    Schulte Roth & Zabel LLP         Parker J. Milender & David Hillman     919 Third Ave                                New York     NY      10022
    Stroock & Stroock & Lavan        Frank A. Merola and Sayan
    LLP                              Bhattacharyya                          180 Maiden Lane                              New York     NY      10038-1982




In re HH Liquidation, LLC (f/k/a Haggen Holdings, LLC), et al.,
Case No. 15-11874 (KG) Jointly Administered
                                                                           Page 1 of 1
